Title: Continental Congress. Report on a Letter from the Minister Plenipotentiary of France, [12 June 1788]
From: Continental Congress
To: 


[New York, June 12, 1788]
The Committee to whom was referred the report of the Secretary for foreign affairs on the note from The Minister Plenipotentiary of France with the papers accompanying it report—
That it appears by the said note and the papers which accompany it, that the person mentioned therein, to wit Joseph Marie Anne Fermier commander of the Brig David is in substance charged with betraying his trust and running away with a cargo of Coffee belonging to other persons. That the execution of this design is alleged to have been begun at the Cape continued by certain acts on the high seas and completed in the commonwealth of Virginia. Whereupon Your Committee submit the following resolution.
That The Secretary for foreign affairs be directed to transmit the note of the Minister Plenipotentiary of France of the 28 Ultimo to the Executive of the Commonwealth of Virginia to the end that the said Executive may communicate to Congress the necessary information on the subject, and also to signify to the said Executive that it is the sense of Congress that the said J M A F ought to be apprehended in order to be dealt with according to the nature of his case. And that the said Secretary be directed to inform the said Minister Plenipotenttiary that instructions have already been given to the Minister of the United States at the Court of France concerning the Consular Convention referred to in his note.
